Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of the following issues raise antecedent bases issues that must be corrected. 
Claim 1 recites “the phases” in line 4 and should be changed to “phases”.
Claim 1 recites “said wearable means” in line 8 and should be changed to “a wearable means” or “said wearable visualization and voice control means”. In the latter situation, all of the following limitations of “wearable means” should be changed to “said wearable visualization and voice control means”.
Claim 1 recites “said intervention area” in line 10 and should be changed to “said areas or areas” or “an intervention area”.
Claim 1 recites the limitation “user”, "user operator" and “operator user” interchangeably in lines 1, 8, 14, 15. The limitations, “the user operator” and “said user” raise antecedent basis issue and must be corrected.   There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “industrial production machines” in line 3 and “said industrial machines” in line 5. The limitation in line 5 should be changed to “said industrial production machines”.
Claim 1 recites the limitation “said display and command means” in line 4 from the end. The limitation should be c hanged to “
Claim 1 recites the limitation, “the steps” in line 5 from the end. The limitation  should be changed to “steps”. 
	Claim 2 recites “said recording step” in line 2 and should be changed to “a recording step”. 
	Claim 2 recites the limitation “said industrial machines” and should be changed to “said industrial production machines” in view of claim 1.
	Claim 3 recites the limitation “said visualization” and should be changed to “a visualization”. 	
Claim 3 recites the limitation “said machines” and should be changed to “said industrial production machine” in view of claim 1.
Claim 4 recites the limitation “said operative intervention” and should be changed to “an operative intervention=” or “said operational intervention”.
Claim 3 recites the limitation, “phase of actuation of light rays on proximity sensor means arranged in correspondence with said area or areas of intervention on said machine” and renders indefinite. The claimed language is indefinite and unclear on how light rays can be actuated on proximity sensors.  In view of the specification, Examiner is wondering if the proximity sensor is supposed to be a light sensing device that receives the light rays generated by the beacon. Appropriate correction or explanation of the claim limitation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PGPUB 2012/0075343 A1) in view of Border et al (PGPUB 2013/0278631 A1)

	As to claim 1, Chen (Fig. 1a) teaches, a virtual guided training method (¶ 5: i.e. possible for users to be trained using AR) for an operator user (user)) responsible for carrying out operational interventions in at least one area or areas of industrial production machines (¶ 26: industrial application, ¶ 65: i.e. graphical elements appear to the user to align with real physical objects observed in the scene) including the phases of: 
provision of wearable visualization (¶ 65: i.e. graphical elements) said user operator of said wearable means in order to allow to check and display on said wearable means (¶ 65: i.e. overlay is provided for visual instructions), alarm signals and indications in order to reach said intervention area (¶ 28: i.e. items inside/outside of FOV are indicated using position of icons on the display or directional indicator such as an arrow or a distance to the part, ¶ 33: instructions rendered via audio speaker 90); 
execution of at least one operational intervention in correspondence of said area or areas with instructions on (¶ 30, 33, 34, Fig. 3: i.e. instruction and parts list are provided for the user to retrieve) 
directly on said display and command means worn by said user (¶ 65: overlay for visual instruction, ¶ 33: audio instruction via speaker 90); 
control and final verification of the intervention (¶ 28, 35: i.e. indicate retrieved parts with a “check”) performed with acquisition and storage of final data on said access and control means (¶ 57: i.e. stores technical data for the parts, ¶ 99: i.e. store measurements made by the inertial sernsor).
Border (Fig. 1) teaches, registration by said operator user on access and control means of said industrial machines (¶ 619: i.e. authentication facility for logging in to access functionality of the eyepiece)
Provisions of wearable visualization and voice control means (¶ 770: voice command)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Boder’s eyepiece with different features into Chen’s augmented reality system, so as to provide security measures (¶ 61).

As to claim 2, Chen teaches the method of claim 1, but does not specifically teach, characterized in that said recording step is carried out on a control unit connected to at least one electronic card of said industrial machines, with generation of a dynamic code and activation of a suitable application on a portable electronic device.
Border (Fig. 1) teaches, characterized in that said recording step is carried out on a control unit (microprocessor within AR eyepiece, ¶ 1255) connected to at least one electronic card (¶ 841: i.e. ID cards for identifying data and biometrics) of said industrial machines (¶1177: i.e. machines or device to monitor vital statistics in repair), with generation of a dynamic code (i.e. code for authentication for access of whole or in-part functionality) and activation of a suitable application (¶ 619: i.e. authentication of the device in part) on a portable electronic device (eyepiece 100).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Boder’s eyepiece with different features into Chen’s augmented reality system, so as to provide security measures (¶ 61).

As to claim 3, Chen (Fig. 3) teaches, characterized in that said visualization on said wearable means comprises a further phase of actuation of light rays (visible or IR images) on proximity sensor (camera, determines inside/outside of FOV state and location of parts) means arranged in correspondence with said area or areas of intervention on said machine (¶ 27: i.ke. visible and IR light rays are captured by the camera to determine the proximity of the parts within or outside of FOV. ¶ 34: i.e. fiducial marker 105 is used as point of reference and is detected by the camera to determine the correspondence of the area for the instructions).

	As to claim 4, Chen (Fig. 2) teaches, a further step of making videos or photos of said operative intervention (¶ 27, 32: i.e. captures a video signal of images of the scene with in FOV 14 to estimate pose, which is coincident with user pose)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691